Citation Nr: 0110121	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  91-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967, July 1969 to August 1971, April 1972 to April 1974, and 
November 1980 to January 1989. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for an acquired psychiatric disorder.  The case is 
now under the jurisdiction of the RO in Montgomery, Alabama.  

The case was before the Board in September 1991, September 
1997, and June 1999, when it was remanded for additional 
development.  The requested development has been accomplished 
to the extent possible.  

As pointed out in the Introduction to the Board's June 1999 
decision, the veteran's claim for service connection for post 
traumatic stress disorder (PTSD) was denied by means of a 
September 1998 supplemental statement of the case (SSOC).  
The SSOC by which the veteran was notified of this decision 
did not include an adequate explanation of his appeal rights 
as to that issue.  Since the issue is not already on appeal, 
the veteran must be provided appropriate notice of the denial 
of service connection for PTSD and of the steps he must take 
in order to appeal the denial of that claim.  38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2000).  Absent proper notice of the 
determination, there has been no opportunity for the veteran 
to initiate appeal of this issue through filing a notice of 
disagreement.  This claim is not currently before the Board 
on appeal and is referred to the RO for appropriate action.  
38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.101, 
20.200 (2000).  

The veteran also wishes to pursue a claim of entitlement to 
service connection for abdominal wall pain, or diastasis 
rectus of the abdominal wall.  This issue has not been 
adjudicated or developed for appeal, and is referred to the 
RO for appropriate action.


FINDING OF FACT

The veteran does not suffer from an acquired psychiatric 
disorder.


CONCLUSION OF LAW

The veteran is not entitled to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that in 
November 1987 he was evaluated due to complaints of suffering 
emotional distress secondary to an ongoing investigation of 
alleged sexual misconduct with a minor.  Mental status 
examination was within normal limits and revealed no disorder 
of thought, perception, or mood.  There was no evidence of 
cognitive dysfunction or active destructive impulse.  
Psychological testing appeared valid and was consistent with 
a character disorder.  Mild worry and depressed mood were 
indicated.  The examiner diagnosed adult antisocial behavior 
and maladaptive personality features.  Psychiatric evaluation 
was normal on separation examination in January 1989.  The 
examiner noted only a history of antisocial personality 
behavior.

The veteran claimed entitlement to service connection for a 
psychiatric disorder in July 1990.  VA treatment records 
obtained in conjunction with the claim showed that in 
February 1990 he was quite depressed over the charges and 
circumstances surrounding his separation from service.  The 
examiner diagnosed an adjustment disorder, mixed features.  
In March and April 1990, the veteran was evaluated by 
"DHP."  He was not suicidal or homicidal.  No diagnosis was 
rendered.  In January 1991, he complained of survivor guilt, 
an explosive temper, a poor job history, and marital discord.  
The examiner's assessment was rule out PTSD and a possible 
antisocial personality disorder.  The veteran thereafter 
received individual psychological counseling primarily 
concerning inappropriate sexual relationships, but no 
diagnoses were rendered.

In a January 1991 written statement, John Hutson, a clinical 
psychologist, reported that he first examined the veteran in 
May 1988 and that he continued to see him for individual 
psychotherapy.  The veteran was referred to him after being 
charged with sexually molesting a minor.  He was discharged 
from service due to his conviction.  Initially upon treating 
the veteran, there were concerns about severe depression and 
potential suicide in addition to his treatment as a sexual 
offender.  No diagnosis was rendered.

The veteran was afforded a VA mental disorders examination in 
February 1992.  No records were available for review by the 
doctor.  The veteran's main complaints included tension, 
anxiety, feelings of guilt, not enjoying life, suicidal 
thoughts, temper outburst, and social withdrawal.  He was 
taking no medication and was on no treatment.  Following 
examination of the veteran, the doctor diagnosed a 
generalized anxiety disorder and a personality disorder, 
antisocial with maladaptive behavior.     

Upon VA counseling in May 1992, the clinical psychologist 
noted that the veteran's childhood history of abuse and 
neglect pointed to a diagnosis of a post trauma personality 
disorder and that symptoms of a generalized anxiety disorder 
were present.  Results of psychological testing were 
reviewed.

The veteran testified at a hearing at the RO in December 
1993.  He stated that he was diagnosed as having a nervous 
disorder during service and that he was treated for 
psychiatric problems after service.

In March 1994, William C. Fargo, M.A. reported that the 
veteran was seen for individual therapy from 1988 to 1992 and 
that there was some reason to believe that he had some sub-
diagnostic (provisional) PTSD related to civilian police work 
and that he exhibited some evidence of an antisocial 
personality disorder (extremely provisional).

Upon VA psychiatric examination in February/March 1994, the 
veteran was diagnosed as having PTSD, delayed.  He was again 
diagnosed as having PTSD, as well as a dysthymic disorder and 
an explosive intermittent disorder, on VA examination in May 
1998.  There is no indication that his claims file was 
reviewed by the examiners for any of these examinations.    

The veteran was re-examined by VA in August 1999.  The doctor 
reviewed the claims file, including results of VA 
psychological testing, and noted that a mental disorder was 
not shown in the service medical records.  The veteran denied 
receiving any psychiatric treatment since 1997.  The doctor 
discussed the veteran's history and conducted a detailed 
mental status examination.  In conclusion, the doctor stated 
that the examination did not support a psychiatric diagnosis.  
As support for his opinion, the doctor further reported that:

The veteran reports that the main concern is 
intense rage and anger.  With this kind of 
anger, other feelings are inhibited.  The 
anger is reasonably associated with an event 
that ended his career, put him on probation, 
robbed him of his potential for retirement 
income from his service career and also the 
experience of being abused by his two wives 
psychological [sic] and morally.  He is able 
to give reports of some symptoms associated 
with PTSD.  He possibly may experience some 
nervous disturbance from combat but this does 
not reach the level and the fullness of a 
diagnosis of PTSD.  He does not report 
anything about his service career other than 
the unfortunate ending of it that seems to 
have strong relationship to his current mental 
health status.      


II.  Legal analysis

The veteran's claim that is before the Board is one for 
service connection for an acquired psychiatric disorder, 
other than PTSD.  In this decision, the Board addresses the 
contention that a psychiatric disorder other than PTSD is 
related to the veteran's active service.  The claim for 
service connection for PTSD involves a separate and distinct 
claim that is not inextricably intertwined with the claim for 
service connection claim for a psychiatric disorder in 
general and is not currently on appeal before the Board.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 
5 Vet. App. 549 (1993).

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been repeatedly 
notified that evidence associating a psychiatric disorder 
with his active service is necessary to substantiate his 
claim.  That is the key issue in this case, and the 
discussions in the rating decision, statement of the case, 
SSOCs, and prior Board remands informed the veteran of the 
evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A). The RO requested and obtained the veteran's service 
medical records from the National Personnel Records Center 
and has made extensive efforts to obtain his complete private 
and VA treatment records.  The veteran's VA treatment records 
dated since his separation from service were requested and 
associated with the claims file.  The RO asked the veteran on 
more than on occasion to specify where he has received 
treatment for any psychiatric disorder since his separation 
from service and to provide releases so that the RO could 
obtain the records.  See VA letters to the veteran, dated 
September 20, 1991, and July 6, 1999.  There are written 
statements of record from William Fargo, M.A. and John 
Hutson.  The RO also requested treatment records from Richard 
T. Elmore, Jr., Ph.D. and Dr. Alice Christianson, as well as 
additional records from John Hutson, without success.  See VA 
letters to Richard T. Elmore, Jr., Ph.D., Dr. Alice 
Christianson, and John Hutson, dated May 21, 1998.  In June 
1999, the Board instructed that additional efforts be made to 
obtain treatment records from William Fargo, M.A., Richard T. 
Elmore, Jr., Ph.D., and Dr. Alice Christianson.  The RO 
requested that the veteran provide authorizations for release 
of these records in July 1999.  He was also notified that he 
could obtain and submit the medical evidence; however, he did 
not respond.  

While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that based on the failed attempts 
to obtain evidence from the appellant or on his behalf, VA 
has done everything reasonably possible to assist him. 

Further, the veteran was afforded a VA examination in August 
1999.  A medical opinion as to the relationship between a 
psychiatric disorder and the veteran's active service was not 
provided and is unnecessary, as the examiner determined that 
the veteran did not suffer from any psychiatric disorder.  
There is more than sufficient evidence of record to decide 
this claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection for a psychosis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the veteran was diagnosed as having a personality 
disorder during active service in November 1987 and on 
several occasions following his separation from service, 
i.e., antisocial behavior, maladaptive personality features, 
antisocial personality disorder, intermittent explosive 
disorder, and post trauma personality disorder.  However, 
personality disorders are not diseases or injuries within the 
meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 
(2000).  There is a lack of entitlement under the law to 
service connection for these conditions unless the evidence 
shows that they were subject to a superimposed disease or 
injury during military service that resulted in disability 
apart from the developmental defect.  See VAOPGCPREC 82-90; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  

There is no evidence of a superimposed disease or injury 
during the veteran's military service that resulted in 
disability.  The VA examiner in August 1999 specifically 
noted that the service medical records did not show a mental 
disorder.  The examiner's opinion is supported by the service 
medical records, which in November 1987 showed normal mental 
status examination and diagnoses of only adult antisocial 
behavior and maladaptive personality features.  Further, 
psychiatric evaluation was normal on separation examination 
in January 1989. 

With respect to psychiatric conditions other than a 
personality disorder (and PTSD), the medical evidence shows 
varying post-service diagnoses of acquired psychiatric 
disorders, such as an adjustment disorder, a generalized 
anxiety disorder, and a dysthymic disorder.  These diagnoses 
were rendered by VA examiners in February 1990, February 
1992, and March 1998.  A May 1992 clinical psychologist noted 
only that symptoms of a generalized anxiety disorder were 
present, but did not diagnose the condition.  On more recent 
VA examination in August 1999, the doctor found no evidence 
of a psychiatric disorder. 

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  For the following reasons, the 
August 1999 VA doctor's opinion is found to be more 
persuasive and of greater weight than the other examiners' 
opinions.  

The August 1999 VA examiner was a medical doctor and based 
his opinion on the entire record with consideration of the 
findings of other health professionals, as well as 
psychological testing.  The opinion was definitive and based 
on review of the entire claims file with rationale, and is 
found to be persuasive when considered with the rest of the 
evidence of record.  See Prejean v. West, 13 Vet. App. 444, 
448-449 (2000).  None of the other examiners that diagnosed 
the veteran as having an acquired psychiatric disorder 
reviewed the claims file.  The February 1992 VA examiner 
specifically reported that no records were available for 
review.  The May 1998 VA examination report, despite a 
lengthy discussion of history provided by the veteran, does 
not reflect discussion of the medical evidence of record, and 
the examiner did not state that he reviewed the claims file.  
Further, the signature of the February 1990 VA treatment note 
is illegible, and there is no indication that the file was 
reviewed. 

Any contentions by the veteran that he has an acquired 
psychiatric disorder that is somehow related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for an acquired psychiatric 
disorder.  The veteran's claim must be denied as the medical 
evidence establishes that he does not suffer from an acquired 
psychiatric disorder.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
C.F.R. §§ 3.102, 4.3 (2000).  In making this determination, 
the Board reiterates that it expresses no opinion with 
respect to the veteran's claim for service connection for 
PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

